DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This communication is in response to Application No.16/693061, filed on 2/14/2020. Claims 2-21 are currently pending and have been examined. Claim 1 is cancelled. Claims 2-21 have been rejected as follows.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 23, and 26 of U.S. Patent No. 10489975 in view of Zito (U.S. Pub. No. 20060059277). While claims 2, 9, and 15 of the instant application recite “determine, based on a first correlation of a first Internet action with a first exposure to a first media, a first effectiveness score of the first media in affecting behavior of a group of panelists; determine, based on a second correlation of a second Internet action with a second exposure to a second media, a second effectiveness score of the second media in affecting behavior of the group of panelists; compare the first effectiveness score and the second effectiveness score to determine an identified score that corresponds to a larger effect on behavior of the group of panelists; associate a user with the group of panelists based on a characteristic of the user indicating the user should belong to the group of panelists; select the first media or the second media for presentation to the user based on the identified score and the group of panelists with which the user is associated; and transmit the selected one of the first media or the second media for presentation to the user.”, the instant application does not recite “the sampling ambient audio collected by a mobile computing device to generate sampled audio; generating first signatures or collecting first human-inaudible codes from the sampled audio to identify first media having audio included in the ambient audio and exposed to a first panelist of the plurality of panelists, the media identified by comparing the generated first signatures or collected first human-inaudible codes to reference signatures or reference human-inaudible codes associated with reference media” as recited in US Pat. No. 1048795. However, Zito (U.S. Pub. No. 20060059277) teaches the determination of the effectiveness of an advertisement based on the measure digital signal of a user (abstract). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the instant application with the teachings of Zito, in order to make inferences of the relationship between advertisements and purchasing behavior of the user (par. 0014 of Zito). 
For these reasons claims 2-21 of the instant application are rejected under Non-Statutory Double Patenting. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claim 2-8 are a system, claims 9-14 are a computer readable medium, and claims 15-21 are a method. Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101. However, the claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A Prong 1: The claims recite determine, based on a first correlation of a first Internet action with a first exposure to a first media, a first effectiveness score of the first media in affecting behavior of a group of panelists; determine, based on a second correlation of a second Internet action with a second exposure to a second media, a second effectiveness score of the second media in affecting behavior of the group of panelists; compare the first effectiveness score and the second effectiveness score to 
Prong 2: The judicial exception is not integrated into a practical application because the only additional elements are a memory and processor to execute instructions stored in the memory to determine a first and second effectiveness score, compare the first and second effectiveness scores, associate a user with the group of panelists based on a characteristic of the user indicating the user should belong to the group of panelists, select the first media or the second media for presentation to the user based on the identified score and the group of panelists with which the user is associated, transmit the selected one of the first media or the second media for presentation to the user. The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)] - see MPEP 2106.05(d). The claimed machines are not particular, and the claim as a whole monopolizes the abstract idea of optimizing the organization of users to transmit a selected media. 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
The step of “transmit the selected one of the first media or the second media for presentation to the user” of Step 2A has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional activity in the field. The specification (paragraph 0065) does not provide any indication that the transmitting of media for presentation is anything other than a generic, off-the-shelf computer component, and the Symantec court decision (MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting data over a network, e.g., using the Internet to gather data is a well‐
For these reasons, there is no inventive concept and the claims are not patent eligible.
Dependent claims: With respect to the dependent claims 3-8 and 10-14, 16-21 the claims have been considered and determined to not integrate the judicial exception into a practical application. Claims 2, 10, 16 merely further disclose additional data related to the panelist. Claims 4-5, 11-12 merely recite limitations further limiting the analysis of the effectiveness score to select media and continue to update the information with the panelist. Claims 6-8, 13-14, and 17-18 merely recite limitations that further limit the transmission of selected content based on the monitored data and the user related information. The dependent claims merely recite additional data that is used in determination of the insights and offers presented. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application
Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 9 sets forth one or more "computer readable storage medium." However, the specification is silent to whether the medium is non-transitory. The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) 
Claims 10-14 are also rejected under 35 U.S.C. 101 because they are dependent on claim 10-14 and they fail to remedy the deficiency of claim 9.
Allowable Subject Matter over the prior art
Related/Closest Prior Art
Claims 2-21 recite allowable subject matter over the prior art. 
The Examiner performed an updated search to include reviewing the search from the parent application of 12/618950, now Patent No. 10489795. The closest/most relevant prior art is as follows: 
Matz (US Pat. No. 7444658) teaches a classification of users as a plurality of panelist who are exposed to media.
Zito (U.S. Pub. No. 20060059277) teaches the transformation of samples into a stream of data signatures which are compared to reference media in order to detect media exposure. 
Grannan (U.S. Pub. No. 20070244750) teaches the selection of advertisements for a user based on the correlation score of a user to a category. 
Latona (U.S. Pub. No. 20050028188) teaches the determination of effectiveness of different advertising content and then rendering advertisements based on the values of the advertisement. 
Eldering (U.S. Pub. No. 20020123928) teaches the grouping of subscribers based on their correlation with each other and the activities they perform. 
NPL: Messages in the Medium: An Experimental Investigation of Web Advertising Effectiveness and Attitudes toward Web Content Jeffrey Parsons, Katherine Gallagher, and K. Dale Foster Faculty of Business Administration Memorial University of Newfoundland St. John’s, NF, A1B 3X5, Canada
https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=926871
This NPL article discusses the evaluation of content to determine the effectiveness of the content displayed to a user. More specifically, this article addresses the effectiveness of the format in which the advertisement is presented. 
With respect to the closest prior art, the Examiner’s search concluded that the prior art does not disclose determine, based on a first correlation of a first Internet action with a first exposure to a first media, a first effectiveness score of the first media in affecting behavior of a group of panelists; determine, based on a second correlation of a second Internet action with a second exposure to a second media, a second 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/VICTORIA E FRUNZI/Examiner, Art Unit 3688                                                                                                                                                                                                        1/15/2021